— Appeal from an order of the Supreme Court, Erie County (John L. Michalski, A.J.), entered January 25, 2012. The order denied the cross motion of plaintiff to compel defendants American Suzuki Motor Corporation and Suzuki Motor Corporation of Japan to further respond to her notice to produce.
It is hereby ordered that the order so appealed from is unanimously affirmed without costs.
Memorandum: The parties appear before us for a second time on a dispute over discovery (see Kregg v Maldonado, 98 AD3d 1289 [2012]) in this action seeking damages for injuries sustained by Christopher M. Williams when he was driving a Suzuki motorcycle. Supreme Court properly denied plaintiffs cross motion to compel defendants American Suzuki Motor Corporation and Suzuki Motor Corporation of Japan to further respond to plaintiffs notice to produce. Plaintiffs “bare allegations of relevancy” with respect to the information sought are insufficient to entitle plaintiff to that relief (Crazytown *1292Furniture v Brooklyn Union Gas Co., 150 AD2d 420, 421 [1989]; see Dempski v State Farm Mut. Auto. Ins. Co., 249 AD2d 895, 896 [1998]). Present — Scudder, EJ., Centra, Garni, Lindley and Sconiers, JJ.